Citation Nr: 0029918	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right hip disability, and if so whether the claim should be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
veteran testified before a hearing officer at the RO in July 
1999.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1987, the 
RO denied service connection for right hip disability, and in 
May 1993, the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim; the 
veteran did not appeal.  

2.  Evidence added to the record since the May 1993 RO 
determination includes evidence which is not cumulative or 
redundant of the evidence previously or record and which is 
so significant that it must be considered to fairly decide 
the merits of the claim for service connection for right hip 
disability.  

3.  Chronic right hip disability originated in active 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1993 RO determination 
continuing its denial of the claim for service connection for 
right hip disability is new and material, and the claim for 
service connection for right hip disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 38 C.F.R. 
§ 3.156(a) (2000).  

3.  Right hip disability was incurred in active duty.  
38 U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

In an unappealed decision dated in June 1987, the RO denied 
service connection for hip injury, bursitis, on the basis 
that it was not found on last examination.  In 1993, the 
veteran attempted to reopen the claim, but in an unappealed 
determination of May 1993, the RO continued the denial on the 
basis that new and material had not been submitted to reopen 
the claim.  Generally, when a claim has been denied in a 
final decision, it may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(c) (West 1991).  The exception 
to this rule is in 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background

At the time of the May 1993 RO determination continuing the 
denial of service connection for right hip disability, the 
record included the veteran's service medical records.  Those 
records show that in February 1978, the veteran was seen in a 
troop medical clinic with complaints of right hip pain.  He 
reported that he had slipped on ice the previous day.  On 
examination, there was tenderness over the right upper iliac.  
The impression was soft tissue injury.  Liniment and moist 
heat were prescribed and physical activity, including 
marching, running and physical training, were restricted for 
72 hours.  In April 1978, the veteran complained of right 
groin pain and reported a fall while playing softball the 
previous day.  On examination, there was severe pain on right 
hip flexion.  The assessment was right groin muscle pull.  
The veteran was given a profile for 14 days.  In late April 
1978, after the profile expired, the veteran reported he had 
done well, but when he resumed physical activity, he had pain 
and cramps in the same area.  In early May 1978, the veteran 
complained of persistent right anterior pelvic and groin pain 
on flexion and extension of the right hip and while running.  
On examination, there was pain on extreme active flexion and 
extension of the right hip.  The assessment was probable 
muscle pull.  Medication and activity restrictions were 
prescribed.  In June 1978, the veteran complained of right 
upper lateral leg pain after jumping across a ditch.  On 
examination, there was pain on hip flexion.  The assessment 
was muscle pull.  A profile was assigned for 10 days.  

In July 1978 the veteran was seen with complaints of right 
hip pain.  He gave a history of a fall about 6 months 
earlier.  He said he could run, but was sore afterwards.  On 
examination, there was tenderness over the head of the 
greater trochanter.  The assessment was greater trochanter 
bursitis.  Medication and heat were prescribed.  In August 
1978, the veteran complained of right hip pain after running 
1 mile at a regular pace.  He was referred to the physical 
therapy clinic.  In a physical therapy consultation the 
following day, it was noted that the veteran had a history of 
a fall on ice in February 1978 and a fall while playing 
softball in April 1978.  On examination, the right hip was 
very tender on and around the right greater trochanter.  
There was increased pain with flexion, extension and rotation 
of the right hip.  The physical therapist gave the veteran 
crutches and referred him for an orthopedics consultation.  

At the orthopedics consultation in August 1978, the physician 
noted the veteran's 8-month history of right hip pain over 
the greater trochanter, which the veteran reported started 
with running and got worse when he fell landing on his right 
hip.  He reported that it hurt if he walked without crutches.  
On examination of the right hip, there was tenderness to even 
light touch anteriorly and laterally.  X-rays were reportedly 
normal.  The impression included bursitis and supra tentorial 
lesion.  Injections and crutches were prescribed, and a 3-
week profile was assigned.  In September 1978, an additional 
31-day profile was assigned.  At the orthopedic clinic in 
late September 1978, the veteran complained of continuing 
pain over the right greater trochanter, and redness was noted 
on examination.  An injection was recommended.  In early 
November 1978, the veteran reported his hip was better.  
Examination showed there was still tenderness over the 
gluteus medius.  The profile was extended for another month.  
When he was seen in the orthopedic clinic in late November 
1978, the veteran reported that his hip was better until 
three days earlier when he went on a 3-mile detail picking up 
trash.  On examination, the right trochanter was very tender, 
hip motion was painful, and the physician noted the veteran 
walked with a slight limp.  Medication was prescribed, and a 
45-day profile was assigned.  In June 1979, the veteran was 
seen with complaints of right hip pain.  He reported that he 
had fallen out of bed and landed on his right hip.  He 
reported that he had several profiles and experienced 
occasional right hip pain.  On examination, there was 
erythema in the lateral, upper thigh.  The assessment was 
probable contusion.  There was no abnormal finding concerning 
the right hip at the veteran's service separation examination 
the following day.  The physician who performed the 
separation examination requested X-rays of the right hip and 
pelvis.  The June 1979 report of those X-rays indicates that 
no abnormalities were seen.  

Also of record were VA emergency room and hospital records 
showing that the veteran was seen with complaints of 
epigastric pain and "heartburn" in August 1983.  An upper 
gastrointestinal series in September 1983 identified no 
hiatal hernia, reflux or acute peptic ulcer disease.  

Additional evidence included operation reports and a 
discharge summary from St. Joseph's Hospital showing that the 
veteran was in a motorcycle accident in March 1993.  The 
hospital summary shows that the discharge diagnoses were:  1) 
Multiple injuries secondary to motor vehicle accident; 2) 
Displaced intra-articular comminuted fracture of the left 
ankle with dislocation fibular shaft, tibial shaft and dome 
of talus and tibial plafond; 3) Intra-articular displaced 
right tibial plateau fracture and tibial shaft fracture, 
closed; 4) Multiple abrasions and contusions; 5) Ischemic 
necrosis of the left lower extremity, traumatic.  During 
hospitalization, the veteran underwent open reduction and 
internal fixation of the right tibial plateau fracture and 
tibial shaft fracture.  He also underwent open reduction of 
the intra-articular comminuted fracture dislocation of the 
left ankle.  Postoperatively, he developed significant 
ischemia of the left foot and was without sensation and 
without evidence of palpable pulse.  After multiple 
consultations with vascular and orthopedic surgeons, a below-
the-knee amputation of the left lower extremity was 
performed.  

Also of record was an April 1993 clinical note from 
Orthopedic Associates of Tampa, in which the veteran's 
orthopedic surgeon summarized the veteran's treatment 
following the motorcycle accident.  

Evidence added to the record since May 1993 includes clinical 
records from David G. Fanney, D.O., dated from June 1996 to 
March 1998.  They show that the veteran complained of right 
hip pain in March 1997.  Examination showed internal rotation 
and severe pain in the right hip and minimal point tenderness 
in the lateral area.  The diagnosis was arthritis, right hip.  
In June 1997, there was pain on palpation of the right hip.  
There was tenderness in the lateral area.  The assessment was 
severe arthritis, right hip.  In January 1998, the veteran 
complained of increased pain, with pain in his right hip.  
Examination of the right hip showed tenderness in the right 
bursal area with pain on range of motion of the hip.  The 
diagnosis was fibroma, bursitis right hip, osteoarthritis.  
Medication and injections were prescribed.  Bursitis of the 
right hip was also the assessment in March 1998.  

In a letter dated in July 1998, Dr. Fanney stated that the 
veteran had been his patient since June 1996 and his history 
included a left below-the-knee amputation and severe 
arthritis in the right hip and leg from an automobile 
accident in 1993.  Dr. Fanney stated that the veteran also 
has lumbar disc disease and bursitis right hip and arthritis 
of the hip and leg.  He stated that he treated the veteran 
with injections of cortisone, Valium for leg spasm and 
occasional therapy.  

Other evidence added to the record includes VA outpatient 
records dated from April 1993 to August 1993, in March 1995, 
and from April 1996 to March 1998.  The records do not 
mention the veteran's right hip until March 1998, when the 
veteran complained of chronic pain right hip and right leg 
pain.   He requested a change of medication.  

In a statement dated in May 1998, the veteran's mother sated 
that she is a licensed practical nurse.  She said that the 
veteran was in excellent health before he went into service, 
but he came home from service complaining of pain in the 
right hip.  She said that she sometimes noticed a limp in his 
walking.  She said that he also complained of back pain, due 
to favoring his hip.  She said that this had been a 
continuing problem since the veteran's discharge from service 
and that she had helped the veteran medicate for the pain 
many times, until he could afford to go to a doctor.  

In a May 1998 statement, the veteran's brother reported that 
the veteran injured his hip when he was in the army and had 
had complications from the injury ever since.  

A clinical record from Anchor Family Health Center shows that 
in March 1999, the veteran complained that his right hip was 
bothering him more.  After examination, the assessment was 
right hip pain, etiology unclear.  An X-ray report from 
Radiologists of North Iowa, P.C., states that X-rays of the 
right hip taken in March 1999 showed no fracture, dislocation 
or other bony abnormality.  

At a VA orthopedic examination in April 1999, the examiner 
reported that he had reviewed the veteran's file, including 
his service medical records and post-service treatment 
records.  He also reviewed the March 1999 right hip X-ray 
films from Radiologist of North Iowa.  On examination of the 
right hip there was limitation of motion and tenderness to 
palpation directly over the right greater trochanter.  The 
assessment was right greater trochanteric bursitis.  The 
examiner commented that review of the record showed that the 
veteran was treated for right greater trochanteric bursitis 
in service.  The examiner stated that this was the same 
condition that he currently presented with on examination.  
He said that most cases of bursitis of this type are 
transitory in nature and that it would be unusual for an 
acute onset of greater trochanteric bursitis to last for 21 
years.  The examiner said that he had no indication of the 
veteran being treated for this, other than by himself, 
between the time of discharge and 1996.  The examiner noted 
that the veteran sustained a serious injury in 1993 with 
amputation of the left lower extremity.  He also noted that 
the veteran wore a left below-the-knee prosthesis.  He said 
there was no doubt that this could alter a person's gait, and 
if one were prone to trochanteric bursitis, recurrent 
symptoms could develop.  The examiner said the basic question 
was whether the veteran continued to suffer from symptoms of 
trochanteric bursitis from the time of discharge until the 
time of first documented treatment of trochanteric bursitis 
thereafter.  The examiner said it is more likely than not 
that the veteran's current status of wearing a below-the-knee 
prosthesis on the left side influenced the veteran's current 
symptoms, but that he had no way of telling if the veteran 
had persistent or recurrent symptoms in the interval between 
discharge and his accident in 1993.  

A Mason City Clinic progress note from Adrian J. Wolbrink, 
M.D., dated in May 1999, shows that the veteran was seen in 
May 1999.  He gave a history of right hip problems since 1978 
when he was in service.  He said that it was untreated for 
about 20 years after that except for over-the-counter 
medication.  He said that after his 1993 motorcycle accident 
and below-the-knee amputation of the left leg and injury of 
the right leg, he was under care for those other things and 
received periodic injections into the right trochanter.  On 
examination, the right hip had a normal range of motion, with 
some apparent discomfort with rotation.  There was tenderness 
over the trochanter, especially the superior pole of the 
right greater trochanter.  X-rays reportedly showed very 
minimal arthritis in the hip.  The impression was chronic 
trochanteric bursitis, right hip.  

At the July 1999 hearing at the RO, the veteran testified 
about his right hip problems in service.  He explained that 
he continued to have the same kind of problems after service, 
but did not seek treatment because he did not have insurance.  
He said he did not realize he could get treatment at a VA 
medical center.  He testified that in the years following 
service he used over-the-counter medicines for his right hip 
bursitis, and that he took so much aspirin, Tylenol and 
Motrin that it eventually ate up the lining of his stomach.  
The veteran testified that the physician at the Mason City 
Clinic stated that the bursitis could last 22 years or longer 
if left untreated.  The veteran testified that his self-
treatment was largely unsuccessful but that after the 
motorcycle accident, he began to receive treatment.  

Analysis

As described in detail earlier, evidence of record at the 
time of the May 1993 decision showed that the veteran injured 
his right hip in falls in February and April 1978, was 
treated for continuing right hip pain and was put on 
profiles.  Trochanteric bursitis was diagnosed in July 1978 
and at an orthopedic clinic, the physician related it to the 
earlier traumas.  The veteran received continuing treatment 
including injections, and was put on profiles continuously 
from July 1978 to mid-January 1979.  Service medical records 
document another fall on the right hip a day before the 
veteran's service separation examination in June 1979.  Other 
evidence of record included VA medical records concerning 
evaluation for complaints of epigastric pain in 1983 and 
private medical records related to treatment for injuries the 
veteran received in the 1993 motorcycle accident.  

Evidence added to the record since May 1993 includes the 
statements of the veteran's brother and mother, who report 
the veteran injured his right hip in service and had 
continuing right hip pain after service.  Other added 
evidence includes private treatment records and a letter from 
Dr. Fanney showing the veteran complained of right hip pain 
in 1997 and 1998 and that diagnoses included bursitis of the 
right hip.  Other private treatment records show that in May 
1999, Dr. Wolbrink's impression after examination was chronic 
trochanteric bursitis of the right hip.  

The remaining new evidence is the report of the April 1999 VA 
examination and a transcript of the veteran's at the hearing 
at the RO in July 1999.  At the April 1999 VA examination, 
the examiner's assessment was right greater trochanteric 
bursitis.  He commented that review of the record showed that 
the veteran was treated for the same condition in service.  
The examiner said the basic question was whether the veteran 
continued to suffer from symptoms of trochanteric bursitis 
from the time of service discharge until the time of first 
documented treatment of trochanteric bursitis thereafter.  He 
said he had no way of telling if the veteran had persistent 
or recurrent symptoms in the interval between discharge and 
his accident in 1993.  At the July 1999 hearing the veteran 
testified that following service he continued to have right 
hip pain and because he had no insurance self-treated with 
over-the-counter medications until after his motorcycle 
accident.  

The evidence added to the record post-dates the May 1993 RO 
determination, and it is neither redundant nor cumulative of 
the evidence previously of record.  It is, therefore, new 
within the meaning of 38 C.F.R. § 3.156.  In addition, as 
they address continuity of symptomatology since service, the 
Board finds that the veteran's hearing testimony and 
statements from his mother and brother are of sufficient 
significance that they must be considered to fairly decide 
the merits of the claim.  Similarly, as the VA April 1999 
examination report establishes that the veteran currently has 
right trochanteric bursitis and identifies it as the same 
condition present in service, that report is of such 
significance that it also must be considered in an 
adjudication of the claim on the merits.  Accordingly, the 
Board concludes that evidence submitted subsequent to the May 
1993 RO determination is new and material, and the claim for 
service connection for right hip disability is reopened.  

Having determined that the claim for service connection for 
right hip disability is reopened, the Board may now address 
the merits of the claim. 

The service medical records show that the veteran fell on his 
right hip on multiple occasions and that over many months he 
received treatment and profiles for right hip pain, 
particularly tenderness over the right trochanter.  He was 
diagnosed as having right trochanter bursitis and on one 
occasion was noted to have a slight limp.  The veteran's 
testimony that he continued to have the same symptoms after 
service and that he treated himself with over-the-counter 
medications after service is credible and is supported by 
statements of his brother and mother.  In particular, his 
mother, who is a licensed practical nurse, has stated that 
the veteran came home from service complaining of right hip 
pain and that this had been a continuing problem since the 
veteran's discharge from service.  She has stated that she 
sometimes noted a limp in his walking and had helped him 
medicate for the pain many times, until he could afford to go 
to a doctor.  Recent medical records show that the veteran 
has a current diagnosis of chronic trochanteric bursitis, and 
the examiner at the April 1999 VA examination identified it 
as the same condition that was present in service.  The Board 
acknowledges that the examiner observed that he had no 
indication of other than self treatment by the veteran for 
many years after service and notes his comment that most 
cases of bursitis of this type are transitory and it would be 
unusual for an acute onset of greater trochanteric bursitis 
to last for 21 years.  However, upon review of the entire 
record, with consideration of medical records showing 
symptoms and diagnoses of trochanteric bursitis in service as 
well as consideration of the veteran's testimony, his 
mother's statement as a nurse about post-service symptoms and 
current medical reports relating those symptoms to the 
current diagnosis of chronic trochanteric bursitis, the Board 
finds that the record supports the conclusion that right 
trochanteric bursitis was incurred in service.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for right hip disability is 
granted.

Service connection for right hip disability is granted.



		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

